DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a urea injector configured to inject urea into an exhaust pipe ... ; a pump configured to circulate cooling water for cooling the urea injector ... ; and a controller configured to ... measure a time until a revolutions per minute (RPM) of the pump reaches a reference RPM, ..., wherein the controller is configured to determine that the cooling water is insufficient ... when the measured time is not within a range preset based on the reference time", in combination with the remaining claim elements as set forth in claim 1, and claims 3-8 depending therefrom.
The prior art does not disclose or suggest, "applying a reference current to a pump that is configured to circulate cooling water; measuring an RPM of the pump; measuring a time between a time point, at which the reference current is applied to the pump, and a time point at which an RPM of the pump reaches a reference RPM; and ... determining that the cooling water is insufficient in the pump when the measured time is not within a range preset based on the reference time", in combination with the remaining claim elements as set forth in claim 9, and claims 11-12 depending therefrom.
The prior art does not disclose or suggest, "applying a reference current to a pump in a state that the gear shifter is in a stage or the accelerator pedal is off; measuring an RPM of the pump; measuring a time between a time point at which the reference current is applied to the pump and a time point at which ... the pump reaches a reference RPM; and ... determining that the cooling water is insufficient in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Moreover, the reference by Jin et al. (2019/0186853) would have supported rejections of at least independent claims 9 and 13.  However, Applicant's statement filed 9/15/21 satisfactorily disqualifies this reference as prior art under 102(b)(2)(C).

Response to Arguments
Applicant’s arguments, see remarks, filed 7/12/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on pages 4-5 of the reply, Examiner is persuaded that Han et al. does not render obvious the limitations for which it is relied on.
Regarding Applicant’s statement filed 9/15/21, this 102(b)(2)(C) statement disqualifies the reference by Jin (2019/0186853) as prior art, avoiding rejections of at least independent claims 9 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin et al. (2019/0186853) is cited for using RPM and driving current of a coolant pump to determine whether adequate coolant delivered. This reference would have supported rejections of at least independent claims 9 and 13.  However, Applicant's statement filed 9/15/21 satisfactorily disqualifies this reference as prior art under 102(b)(2)(C).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852